This case was remanded to the Trial Commissioner for further proceedings following the court’s opinion of February 20, 1970 holding claim 3 of the U.S. patent 2,914,779 and claims 1-3 of U.S. patent 2,804,633 valid and infringed. The case now comes before the court on a stipulation of the parties filed November 30, 1971, whereby plaintiff has agreed to accept the sum of $207,497.90 and to release defendant from all claims under the petition, and all claims for the manufacture or use by or for the United States of all infringing life rafts procured under contracts awarded prior to December 31, 1970, and in addition, all life rafts to be delivered under current Contracts Nos. DSA 700-71-C-8905 and DSA 700-71-C-9085. The parties have agreed to the entry of judgment in the aforementioned amount. On December 13, 1971, that court entered judgment for plaintiff for $207,497.90.